DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (line 16), the limitation “an intermediate portion between the first fastener and the second fastener” (emphasis added) renders the claim indefinite. It is not sufficiently clear if such intermediate portion is a part of, or different from, the harness previously set forth on line 10 of the claim. 
Did Applicant instead intend this limitation to be “an intermediate portion of the harness between the first fastener and the second fastener”?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 17 and 29, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 5,046,951 A).
Suzuki discloses a steering device for a vessel (Figures 1, 3, 4 and 8), the steering device comprising: a steering wheel [36] rotatable around a rotational axis; an electrical component [90, 91] that rotates together with the steering wheel around the rotational axis (col. 6, lines 13-19); a rotor [70] that rotates together with the steering wheel around the rotational axis; a stator [40] whose position in a circumferential direction around the rotational axis is stationary; and a harness [50] by which a target component [80], or a battery (col. 1, line 47), whose position in the circumferential direction is stationary, and the electrical component are connected together. The steering device further comprises a first fastener [51] that fixes the harness to the rotor; and a second fastener [52] that fixes the harness to the stator, and an intermediate portion of the harness between the first fastener and the second fastener that includes: a first extension [53] and a second extension [54] each of which extends in the circumferential direction; and a connector [55] that connects the first extension and the second extension together and curves from extending in a first circumferential direction of the circumferential direction to extending in a second circumferential direction of the circumferential direction opposite to the first circumferential direction; wherein one of the first extension and the second extension is lengthened while another one of the first extension and the second extension is shortened in accordance with rotation of the steering wheel.
Re claim 2, the connector is U-shaped or substantially U-shaped (Fig 4). 
Re claim 3, the one of the first extension and the second extension is lengthened while the another one of the first extension and the second extension is shortened in accordance with 
Re claim 4, the connector moves in the circumferential direction in accordance with the rotation of the steering wheel. 
Re claim 5, the length of the connector is unchanged even if the steering wheel rotates. 
Re claim 6, at least one of the rotor and the stator guides the first extension, the second extension, and the connector in the circumferential direction. 
Re claim 7, at least one of the rotor and the stator guides the first extension, the second extension, and the connector in a direction in which the rotational axis extends. 
Re claim 8, the length of the first extension and the length of the second extension are equal or substantially equal to each other when the steering wheel is in a neutral position in the circumferential direction in which the steering device steers the vessel to travel straight (col. 5, lines 9-10; and also Fig 8). 
Re claim 9, at least one of the rotor and the stator defines a containing space that houses the intermediate portion. 
Re claim 10, the rotor includes a first circular-arc surface that extends in the circumferential direction; and the stator includes a second circular-arc surface that extends in the circumferential direction and that defines the containing space between the first circular-arc surface and the second circular-arc surface.
Re claim 17, the harness includes a plurality of covered electric wires bundled together (Fig. 5; and col. 4, lines 67-68 through col. 5, lines 1-3).
Re claim 29, it is noted that the claim does not set forth a marine vessel. Therefore, in the present case, the vehicle on which the steering device is attached is broadly considered to be a vessel. (Note: Even if the claim had set forth a “marine” vehicle, Applicant may note that boats with steering wheels are well known in the art).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 5,046,951 A) in view of Bannai et al. (US 5,106,316 A).
Suzuki discloses a steering device for a vessel, comprising a steering wheel, and a harness with electric wires connected to an electrical component, as described above.
Suzuki, however, does not disclose the first and second extensions of the harness intermediate portion as having portions that are drawn out of the containing space (claim 11), or the electric wires being connected to the electrical component by a waterproof connector (claim 18).
Bannai et al. disclose a steering device (Fig 1), comprising a steering wheel, and a harness with electric wires [4, 5], wherein first and second extensions of the harness intermediate portion are drawn out outside of the containing space and connected by connectors [19, 20]. 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to draw out the ends of the extensions in the harness of Suzuki outside of the containing space and connect them by connectors, as taught by Bannai et al. Having such an arrangement would have provided a simple, easy and effective mechanism of connecting the harness to the electrical components. 
Re claim 16, it would have further been obvious to a skilled person to provide an additional fastener for fixing the first drawn portion to the rotor at a position differing from a position of the first fastener. Having such additional fastener would have attached the harness to the rotor in a secure manner and prevented its inadvertent slackening or detachment.
Re claim 18, it would have also been obvious to a skilled person to make the connector of modified Suzuki as a waterproof connector, which would have protected the electrical system from water or moisture and prevented its malfunction due to short circuiting. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 5,046,951 A) in view of Sano (US 8,714,296 B2)
Suzuki discloses a steering device for a vessel, comprising a steering wheel, and a harness with electric wires connected to an electrical component, as described above. The steering wheel comprises at least one operator switch that rotates around the rotational axis together with the steering wheel (col. 6, lines 14-16).
Suzuki, however, does not disclose a sensor that detects an operation of the operator switch.
Sano discloses a steering wheel (Fig 2A and Fig 4B) comprising at least one operator switch [10] that rotates around the rotational axis together with the steering wheel; wherein the electrical component includes a sensor [51] that detects an operation of the operator.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the operator switches of Suzuki with one or more sensors. Having such an arrangement would have converted an operator’s manual commands into corresponding electrical signals that could be transmitted to the vehicle’s control unit


Allowable Subject Matter
Claims 20-28 are allowed.


Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The following prior art each shows a harness connecting a rotor of a steering system to a stator, wherein a connector connects a first extensions that extends in opposing direction relative to a second extension:
Schroer (US 8,177,567 B2), Kuki (US 6,506,066 B2), Obata et al. (US 5,310,356 A), Hasegawa et al. (US 4,978,191 A), Carlson (US 4,721,469 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617